Case 1:16-cr-10164-WGY Document 223 Filed 01/12/20 Page 1 of 2


                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                         )
UNITED STATES OF AMERICA )
                         )
v.                       )                        CRIMINAL ACTION
                         )                        NO.: 16-10164-WGY-1
ROSNIL ORTIZ             )
                         )


                MOTION FOR APPOINTMENT OF APPELLATE COUNSEL


     Now   comes    the   Defendant,   Rosnil     Ortiz,    and    respectfully

requests this Honorable Court appoint him appellate counsel.                  As

grounds,   trial    counsel   was   hired   for    the   limited    purpose    of

handling the case through trial and has satisfied all obligations

under his fee agreement with the Defendant.              The Defendant is now

sentenced and in custody in connection with this case.

     Further, the Defendant states:

           1.   The Defendant is now indigent and without funds to
           hire an attorney for appeal.

           2.      A Guilty Finding following his Trial was entered.

           3.   Trial Counsel requested to withdraw under separate
           motion.

           4.      In December 2019, the Defendant was sentenced.

           5.   A Notice       of   Appeal    has    been    filed    for     the
           Defendant.

           6.   Justice dictates that such counsel be appointed to
           handle the appeal and the case should be referred to
           CJA.
Case 1:16-cr-10164-WGY Document 223 Filed 01/12/20 Page 2 of 2



        WHEREFORE,   the   Defendant   respectfully   requests   that   this

motion be ALLOWED and that this matter be referred to CJA and

counsel be appointed.


                                   Respectfully submitted,
                                   ROSNIL ORTIZ,

                                   /s/ C.L. MALCOLM
                                   _______________________
                                   Christopher L. Malcolm
                                   83 Atlantic Ave
                                   Boston, MA 02110
                                   clmalcolm@gmail.com
                                   (617) 645-0089
                                   BBO No.: 684440
Date:     1/12/2020


                           Certificate of Service

     I, Christopher L. Malcolm, hereby certify that a copy of the
above motion to appointment of counsel was sent to the Federal
Government, AUSA M. Crowley, at One Courthouse Way, Boston, MA
02210 by electronic filing and email notice on this date.

                                         /s/   C.L. MALCOLM

                                         Christopher L. Malcolm
Date: ___1/12___, 2020
